Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        26-APR-2019
                                                        10:06 AM




                           SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                            CORY TEREICK,
                   Respondent/Plaintiff-Appellee,

                                    vs.

  HAWAIIAN RIVERBEND, LLC, a Hawai#i limited liability company,
                 Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CIVIL NO. 14-1-429K)

      ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI AND
DENYING PETITION FOR WRIT OF MANDAMUS AND OTHER APPROPRIATE RELIEF
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

            Upon consideration of the “Petition for a Writ of

Certiorari and Writ of Mandamus and Any Other Appropriate Relief

the Court Deems Appropriate,” filed on April 1, 2019, which was

submitted by Michael Miroyan, individually and as the sole owner

of Hawaiian Riverbend, LLC, the documents attached thereto and

submitted in support thereof, and the record,

            IT IS HEREBY ORDERED that as to the request for

certiorari review, the application for a writ of certiorari is

rejected.    See HRS § 602-59(b).
          IT IS HEREBY FURTHER ORDERED that as to the request for

mandamus or other appropriate relief, the request is denied.   See

Kema v. Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39

(1999) (a writ of mandamus is an extraordinary remedy that will

not issue unless the petitioner demonstrates a clear and

indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested

action; where a court has discretion to act, mandamus will not

lie to interfere with or control the exercise of that discretion,

even when the judge has acted erroneously, unless the judge has

exceeded his or her jurisdiction, has committed a flagrant and

manifest abuse of discretion, or has refused to act on a subject

properly before the court under circumstances in which he or she

has a legal duty to act).

          DATED:   Honolulu, Hawai#i, April 26, 2019.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack

                                     /s/ Michael D. Wilson




                                 2